Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 and 9 are considered allowable after finding Applicant’s reasoning persuasive in their March 3rd 2021 response to the non-final office action. Accordingly, when reading the claims in light of the specification as per MPEP § 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:

In claim 1 and 9, 

    PNG
    media_image1.png
    492
    688
    media_image1.png
    Greyscale
…

Specifically the recited limitation of, initializing a champion individual module routing scheme for each task (t), wherein the ith individual for the tth task is represented by a tuple (                        
                            
                                
                                    E
                                
                                
                                    t
                                    i
                                
                            
                        
                    ,                        
                            
                                
                                    G
                                
                                
                                    t
                                    i
                                
                            
                        
                    ,                         
                            
                                
                                    D
                                
                                
                                    t
                                    i
                                
                            
                        
                    ), and further wherein                         
                            
                                
                                    E
                                
                                
                                    t
                                    i
                                
                            
                        
                     is an encoder,                        
                             
                            
                                
                                    G
                                
                                
                                    t
                                    i
                                
                            
                        
                     is a DAG, which specifies the individual module routing scheme, and                         
                            
                                
                                    D
                                
                                
                                    t
                                    i
                                
                            
                        
                     is a decoder, with                         
                            
                                
                                    E
                                
                                
                                    t
                                    i
                                
                            
                        
                     and                         
                            
                                
                                    D
                                
                                
                                    t
                                    i
                                
                            
                        
                      initialized with random weights; for each champion individual (                        
                            
                                
                                    E
                                
                                
                                    t
                                    i
                                
                            
                        
                    ,                        
                            
                                
                                    G
                                
                                
                                    t
                                    i
                                
                            
                        
                    ,                         
                            
                                
                                    D
                                
                                
                                    t
                                    i
                                
                            
                        
                    ),  generating a challenger (                        
                            
                                
                                    E
                                
                                
                                    t
                                    2
                                
                            
                        
                    ,                        
                            
                                
                                    G
                                
                                
                                    t
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    D
                                
                                
                                    t
                                    2
                                
                            
                        
                    ),  by mutating the tth champion in accordance with a predetermined mutation subprocess.

The closest prior art of record to the invention as disclosed is Rosenbaum et al. "Routing networks: Adaptive selection of non-linear functions for multi-task learning," which teaches a task specific routing network in which function blocks representing different neural network topologies form polytree structures through the use of a reinforcement learning router (Rosenbaum, sec. 3 Routing Networks), but  Rosenburg does not teach the following limitations: 1) an ith individual for the tth task being represented by a tuple (                        
                            
                                
                                    E
                                
                                
                                    t
                                    i
                                
                            
                        
                    ,                        
                            
                                
                                    G
                                
                                
                                    t
                                    i
                                
                            
                        
                    ,                         
                            
                                
                                    D
                                
                                
                                    t
                                    i
                                
                            
                        
                    ); and 2) for each champion individual (                        
                            
                                
                                    E
                                
                                
                                    t
                                    i
                                
                            
                        
                    ,                        
                            
                                
                                    G
                                
                                
                                    t
                                    i
                                
                            
                        
                    ,                         
                            
                                
                                    D
                                
                                
                                    t
                                    i
                                
                            
                        
                    ),  generating a challenger (                        
                            
                                
                                    E
                                
                                
                                    t
                                    2
                                
                            
                        
                    ,                        
                            
                                
                                    G
                                
                                
                                    t
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    D
                                
                                
                                    t
                                    2
                                
                            
                        
                    ),  by mutating the tth champion in accordance with a predetermined mutation subprocess. The closest prior art of recorded that touches upon the recited limitations is Bredeche et al. "On-line, on-board evolution of robot controllers,” which teaches an evolutionary algorithm in which genomes are mutated to form populations where the child (i.e., challenger) replaces the parent (i.e., champion) if its fitness is higher (Bredeche, sec. 2 The (1+1)-ONLINE Evolutionary Algorithm), but Bredeche does not teach an ith individual for the tth task being represented by a tuple (                        
                            
                                
                                    E
                                
                                
                                    t
                                    i
                                
                            
                        
                    ,                        
                            
                                
                                    G
                                
                                
                                    t
                                    i
                                
                            
                        
                    ,                         
                            
                                
                                    D
                                
                                
                                    t
                                    i
                                
                            
                        
                    ).   
However, the examiner has found that the distinct feature of the applicant’s claimed invention over the prior art is the explicit claiming of the aforementioned limitations as specified in independent Claims 1, and 9 in combination with all the other limitations recited therein.
When takin in context, the claims as a whole were not uncovered in the prior art, i.e. dependent Claims 2-8, and 10 are allowed as they depend upon an allowable independent claim.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM CLARK STANDKE whose telephone number is (571)270-1806.  The examiner can normally be reached on 7:00-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM C STANDKE/Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122